Citation Nr: 0620814	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
August 1973 and February 1975 to February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied service connection for 
right and left knee disabilities, right and left ankle 
disabilities, and chronic headaches.

The issues of entitlement to service connection for right and 
left ankle disabilities and chronic headaches are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia of the patella is 
related to his military service.

2.  The veteran's left knee chondromalacia of the patella is 
related to his military service. 
CONCLUSIONS OF LAW

1.  Chondromalacia of the patella of the right knee was 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  Chondromalacia of the patella of the left knee was 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran served for 30 years in the U.S. Army.  Initially 
the veteran served from August 1970 to August 1973.  The 
service medical records for this period of service are silent 
for any complaints of or treatment for knee pain or injury.  
The veteran reenlisted in the Army in February 1975 and 
served for 27 years before retiring in February 2002.  The 
service medical records for this period show diagnoses of 
chondromalacia of the right knee as early as March 1975 and 
of the left knee as early as December 1975.  The remainder of 
the service medical records show intermittent complaints of 
pain in both knees, continuing throughout the remainder of 
the veteran's active service.  In July 1979, the veteran 
complained of pain from an injury to his right knee from a 
motor vehicle accident.  In July 1982, the veteran complained 
of pain for over a year in the left knee.  The assessment was 
chronic pain of unknown etiology probably secondary to 
repeated trauma (running).  A November 1986 treatment record 
shows a contusion to the left knee secondary to a fall.  In 
December 1987, the veteran was seen again with complaints of 
left knee pain.  He complained of pain in the anterior and 
lateral aspects of the knee, worse with running and 
racquetball.  He referred occasionally hearing crepitus.  
Examination revealed slight crepitus in the left knee with a 
palpable plica medial to the patella.  The assessment was 
degenerating fat pad and plica syndrome.  In December 1996, 
the veteran was diagnosed to have patellofemoral syndrome in 
the left knee.  March 1998 treatment records indicate a 
diagnosis of bilateral patellofemoral syndrome with an 
exacerbation of the left knee.  Finally at a September 1998 
periodic examination, the veteran reported swelling of the 
joints, and the examiner noted that the veteran has a well-
documented history of patellofemoral syndrome of the knees.  

In conjunction with his claims, the veteran has received 
multiple VA examinations.  Although the first examination in 
May 2002 failed to make any finding of a current disability 
relating to the veteran's knees, the subsequent two 
examinations from March 2003 and July 2004 show findings of 
chondromalacia of the knees.

Given the veteran's extensive history of knee problems in 
service with diagnoses of chondromalacia beginning in 1975, 
and the current diagnoses of chondromalacia of the patella in 
both knees, the preponderance of the evidence is in favor of 
service connection for chondromalacia of the patella of both 
knees.  The findings of the March 2003 and July 2004 VA 
examinations are not that far remote from the veteran's 
discharge from service as to make it unlikely that the in-
service diagnoses and the post-service diagnoses are not one 
and the same disorders.

Based on physical examination, the July 2004 VA examiner 
diagnosed degenerative joint disease with chondromalacia of 
the patella in both knees.  The x-rays taken, however, did 
not support the diagnosis as they did not show any 
degenerative changes of the knees.  Accordingly, service 
connection for the left and right knees is warranted for 
chondromalacia of the patella...

With regard to VA's duties to notify and assist the veteran, 
as the claims have been granted, the Board finds any 
prejudice in failing to provide either adequate notice or 
assistance is harmless error.


ORDER

1.  Entitlement to service connection for chondromalacia of 
the patella of the right knee is granted.

2.  Entitlement to service connection for chondromalacia of 
the patella of the left knee is granted.


REMAND

Ankles

Service medical records indicate that the veteran was treated 
multiple times for complaints of pain in both his ankles 
during his 30 years of active service.  The veteran underwent 
VA examinations in March 2003 and July 2004.  The March 2003 
examiner diagnosed the veteran to have synovitis of both 
ankles.  The July 2004 examiner, however, failed to make any 
specific finding of a disability of the ankles.  His only 
diagnosis was residuals of left ankle sprain with residual 
pain, and he indicated that the right ankle was normal at 
that time.  The examiner's findings, however, appear to be 
inconsistent with his assessment.  

The statement of the physical findings is very confusing.  
The report states "Examination of the ankles show, mainly 
the left ankle; the right ankle is negative. The left ankle 
is tender bilaterally with a range of motion from -5 to 30 
degrees.  Both ankles are stable to stress and the right side 
has late range of motion from -5 to 30 degrees."  

First, the first statement that the "examination of the 
ankles show, mainly the left ankle" appears to be incomplete 
as to what the examination showed.  Second, the term 
"bilaterally" in the second sentence is confusing because 
it is not clear whether the examiner means both ankles or 
both sides of the left ankle.  Third, the examiner gives 
range of motion of -5 to 30 degrees but fails to indicate 
which motion he was measuring.  VA rating guidelines show two 
ranges of motion for the ankle - dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate I (2005).  Thus the range of motion 
given shows either laxity or loss of motion, but it cannot be 
determined which from the way the examiner's findings are 
stated.  In addition, the examiner gave the same range of 
motion for the right ankle as he did for the left, and yet 
found no problem with the right ankle.  Finally, the examiner 
failed to provide a nexus opinion as to the etiology of the 
veteran's ankle disorders.

A new VA examination is in order with an opinion as to the 
etiology of any current disorder diagnosed.

Headaches

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran filed a claim for service connection for chronic 
headaches.  The August 2002 rating decision denied service 
connection for chronic headaches, and the veteran's disagreed 
with that denial in a timely and properly field Notice of 
Disagreement.  The Statement of the Case, however, did not 
include that issue as one that was on appeal.  A note in the 
claims file immediately preceding the Statement of the Case 
indicates that notice pursuant to the Veterans Claims 
Assistance Act of 2000 had not been sent to the veteran on 
this issue and, therefore, it should not have been rated.  
For some reason it indicates that this issue is, therefore, 
not on appeal.  This is clearly incorrect.  Although notice 
may not have been given to the veteran as to this issue, such 
defect is not fatal to the veteran's appeal.  Subsequent 
notice and adjudication would have cured the RO's failure to 
provide notice prior to the initial adjudication.  

The veteran's notice of disagreement as to the denial of 
service connection for chronic headaches is still pending.  
It is proper to remand this claim because the veteran has not 
been provided a SOC on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue should be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Notice

Since the veteran's claims were filed, additional notice 
requirements have been imposed on VA.  The veteran should be 
provided additional notice that complies with the current 
notice requirements.


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice as to 
his claims for service connection for right 
ankle disorder, left ankle disorder and chronic 
headaches that complies with the current notice 
requirements.

2.  The veteran should be scheduled for a VA 
examination relating to his claims for 
bilateral ankle disorders.  The claims file 
must be provided to the examiner for review in 
conjunction with the examination.

After reviewing the file and examining the 
veteran, the examiner should provide a 
diagnosis of any current ankle disorders and 
then render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that any current ankle 
disorders are due to disease or injury incurred 
during service.  If the opinion is unfavorable, 
the examiner should provide a full rationale 
for his opinion, citing any medical evidence or 
medical treatise supporting his findings.

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, readjudicate 
the claims.  If such action does not resolve 
the claims, a Supplemental Statement of the 
Case should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

4.  Provide the veteran a Statement of the Case 
as to the issue of entitlement to service 
connection for chronic headaches.  The veteran 
should be informed that he must file a timely 
and adequate substantive appeal in order to 
perfect an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2004).  If a timely substantive appeal is not 
filed, the claim should not be certified to the 
Board.  If a timely appeal is filed, subject to 
current appellate procedures, the case should 
be returned to the Board for further appellate 
consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


